MEMORANDUM **
Gustavo Cruz-Roman appeals from his guilty-plea conviction and 46-month sentence for transporting illegal aliens, in violation of 8 U.S.C. § 1324(a)(l)(A)(ii). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Cruz-Roman’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided the appellant the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Cruz-Roman has filed a notice of filing sealed documents replacing several pages in the excerpt of record. The Clerk shall file under seal the supplemental substitute excerpt of record received on February 8, 2007.
Because our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 82-83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), indicates that Cruz-Roman waived his right to appeal and was sentenced within the terms of the plea agreement, we enforce the waiver and dismiss the appeal. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000).
Counsel’s motion to withdraw is granted.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.